EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Sandra Thompson (Reg. No. 46,264) on 14 January 2021.

The application has been amended as follows: 

1) Claim 56, first and second lines, “post inflammatory hyperpigmentation is derived from” has been replaced with ---inflammatory skin disorder comprises--- 

2) Claim 65 is cancelled without prejudice thereto.

3) Claim 66, first line, “65” is replaced with ---52---





Terminal Disclaimer

The terminal disclaimer filed on 13 April 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 14/650,952 and 15/653,308 has been reviewed and is accepted.
The terminal disclaimer filed on 3 November 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,775,792 has been reviewed and is approved.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612